


117 HR 3634 IH: Taiwan Diplomatic Review Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3634
IN THE HOUSE OF REPRESENTATIVES

May 28, 2021
Mr. Sherman (for himself, Mr. Chabot, Mr. Connolly, Mr. Diaz-Balart, Mr. Sires, and Mr. Buck) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To seek negotiations to rename the Taipei Economic and Cultural Representative Office in the United States, to make the Director of the American Institute in Taiwan a position requiring Senate confirmation, to amend the Immigration and Nationality Act to provide nonimmigrant status for diplomats from Taiwan, and for other purposes.


1.Short titleThis Act may be cited as the Taiwan Diplomatic Review Act. 2.FindingsCongress finds the following:
(1)Pursuant to the Taiwan Relations Act (22 U.S.C. 3301(b)(1)), it is the policy of the United States to promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people of Taiwan. (2)In May 2019, the Taiwanese counterpart to the American Institute in Taiwan (AIT), the Coordination Council for North American Affairs was renamed Taiwan Council for U.S. Affairs.
(3)It is the policy of the United States to refer to Taiwan as Taiwan, not Taipei or Chinese Taipei. (4)The Taipei Economic and Cultural Representative Office (TECRO) is inaptly named as it works to cultivate the extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people, organizations, and enterprises of Taiwan, not merely those in Taipei.
(5)The Director of the AIT serves as the principal representative of the United States in Taiwan and is responsible for preserving and promoting extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan on behalf of the United States Government. (6)As Taiwan is a critical partner of the United States in the Indo-Pacific, robust oversight over United States policy towards the island is necessary.
(7)Requiring the advice and consent of the Senate with regards to the Director of the AIT signals the importance of the U.S.-Taiwan relationship. (8)Several officers with relatively limited policy roles when compared to the Director of the American Institute in Taiwan are subject to the advice and consent of the Senate including the officials at the John F. Kennedy Center For The Performing Arts and the Barry Goldwater Scholarship And Excellence In Education Foundation.
(9)Officers at non-profit corporations may be subject to the advice and consent of the Senate, including the United States Institutes of Peace, which is an independent nonprofit corporation and an organization described in section 170(c)(2)(B) of the Internal Revenue Code of 1986. (10)Congress has the power to create positions that are officers of the United States pursuant to the Appointments Clause that are not employees of the United States Government.
(11)As the United States does not have diplomatic relations with Taiwan, Taiwanese officials and diplomats do not receive diplomatic visas; instead, they are provided investor visas, which do not accurately represent their purpose in the United States as official representatives of Taiwan.  3.Negotiations; report (a)NegotiationsReflective of the substantively deepening ties between Taiwan and the United States, the Secretary of State shall seek to enter into negotiations with the Taipei Economic and Cultural Representative Office in the United States to rename its office in Washington, D.C., the Taiwan Representative Office in the United States.
(b)Report
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that describes the status of the negotiations between the Department of State and the Taiwan Council for U.S. Affairs in accordance with subsection (a). (2)ContentsThe report required under paragraph (1) shall—
(A)describe the progress made in such negotiations; (B)contain a transparent, open, and detailed accounting of such negotiations to date, including the number of meetings or conversations held and with whom;
(C)identify the key stakeholders involved in such negotiations; and (D)describe the challenges concerning the United States Government’s ability to advance the name change and recommendations to resolve, mitigate, or otherwise address related challenges.
(3)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 4.Senate confirmation of individual appointed to serve as Director of the American Institute in Taiwan (a)Sense of CongressIt is the sense of Congress that an extended period without a Director of the American Institute in Taiwan would be detrimental to United States interests.
(b)Senate confirmation of Director
(1)In generalNotwithstanding any other provision of law, the President shall appoint, by and with the advice and consent of the Senate, an individual to serve as the Director of the American Institute in Taiwan. (2)Effective dateThis section shall take effect beginning with the first appointment by the President of an individual to serve as the Director of the American Institute in Taiwan that is made after the date of the enactment of this section.
(c)Location in Taipei, TaiwanAn individual who serves as the Director of the American Institute in Taiwan shall serve at the Institute in Taipei, Taiwan. (d)Successor positionAny reference to the position of Director of the American Institute in Taiwan in this section includes any similar successor position.
5.Nonimmigrant status for diplomats from Taiwan
(a)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (1)in subparagraph (U), by striking or at the end;
(2)in subparagraph (V), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following:

(W)
(i)an ambassador, public minister, or career diplomatic or consular officer who has been accredited by Taiwan, and who is accepted by the President or by the Secretary of State, and the members of the alien’s immediate family; (ii)upon a basis of reciprocity, other officials and employees who have been accredited by Taiwan, who are accepted by the Secretary of State, and the members of their immediate families;
(iii)upon a basis of reciprocity, attendants, servants, personal employees, and members of their immediate families, of the officials and employees who have a nonimmigrant status under clauses (i) and (ii); (iv)a designated principal resident representative of the Taiwan, for which Taiwan is a member or observer of an international organization entitled to enjoy privileges, exemptions, and immunities as an international organization under the International Organizations Immunities Act (22 U.S.C. 288), accredited resident members of the staff of such representatives, and members of his or their immediate family;
(v)other accredited representatives of Taiwan to such international organizations, and the members of their immediate families; (vi)an alien able to qualify under clause (iv) or (v), except for the fact that Taiwan is not a member or observer of such international organization, and the members of his immediate family; and
(vii)attendants, servants, and personal employees of any such representative, officer, or employee who have a nonimmigrant status under clause (iv), (v), or (vi) and the members of the immediate families of such attendants, servants, and personal employees.. (b)Inapplicability of certain provisions related to issuing of visasSection 102 of the Immigration and Nationality Act (8 U.S.C. 1102) is amended—
(1)in paragraph (1)— (A)by striking within the class described in paragraph (15)(A)(i) of and inserting within a class described in paragraph (15)(A)(i) or (15)(W)(i) of; and
(B)by inserting or (15)(W)(i) after such paragraph (15)(A)(i);  (2)in paragraph (2)—
(A)by striking within the class described in paragraph (15)(G)(i) of and inserting within a class described in paragraph (15)(G)(i) or (15)(W)(iv) of ;  (B)by inserting or (15)(W)(iv) after such paragraph (15)(G)(i); and
(C)by striking and at the end; (3)in paragraph (3), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (4)within the classes described in paragraphs (15)(W)(ii), (15)(W)(v), or (15)(W)(vi), of section 101(a), except those provisions relating to reasonable requirements of passports and visas as a means of identification and documentation necessary to establish their qualifications under such paragraphs, and the provisions of subparagraphs (A) through (C) of section 212 (a)(3)..
(c)Adjustment of status of certain resident aliens to nonimmigrant statusSection 247 of the Immigration and Nationality Act (8 U.S.C. 1257) is amended by striking or (15)(G) each place it appears and inserting (15)(G), or (15)(W).   